                                                                                        4r

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 19 CR 417
             v.
                                              Judge Sara L. Ellis
CALVIN WOODS

              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d) and 18 U.S.C. $ 3771(a)(1) and (8),   it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation   for,

or in connection with, any stage of the proceedings in this case (collectively, "the

materials") are subject to this protective order and may be used by defendant and

defendant's counsel (defrned as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons
employed   to assist in the defense,   persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court

may authorize disclosure (collectively, "authoized persons"). Potential witnesses

and their counsel may be shown copies of the materials as necessary to prepare the

defense, but may not retain copies without prior permission of the Court.
        3.     Defendant, defendant's counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in   connection   with this   case   by defendant, defendant's counsel, and authoized
persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

        4.     Defendant, defendant's counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents

of the materials, other than to authorized persons, and all such notes or records are

to be treated in the same manner as the original materials.

        5.     Before providing materials to an authorized person, defense counsel

must provide the authoizedperson with a copy of this Order.

        6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of        in   one of three ways, unless otherwise

ord.ered.   by the Court. The materials may be (1)        d.estroyed.; (2) returned   to the
United States; or (3) retained in defense counsel's case file. The Court may require a

certifi.cation as to the disposition of any such materials.       In the event that      the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

        7.     To the extent any material is produced by the United States to

defendant or defendant's counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and,/or defendant's counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certifr in

writing that all copies of the specifred material have been deleted from any location

in which the material was stored.

      8.        The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received   in   evidence   at other trials, nor do the restrictions in this Order limit
defense counsel in the use of discovery materials in judicial proceedings in this case.

      9.        Nothing contained     in this   Order shall preclude any party from

applying to this Court for further relief or for modi{ication of any provision hereof.



                                                  L)
                                           District Judge
                                           United States District Court
                                           Northern District of Illinois

Date: May 21. 2019
